Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2015

                                     No. 04-14-00750-CV

                             IN THE INTEREST OF W.M.T.K.,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-0141-CV
                                William Old, Judge Presiding


                                        ORDER
        We grant appellant’s motion for extension of time to file his brief. We order appellant’s
brief due February 6, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court